Per Curiam. We ordered David Mark Gunter, counsel for the appellant Jerry L. Edmond, to appear Thursday, October 10, 2002, to show cause why he should not be held in contempt for failing to file the appellant’s brief by August 10, 2002, as ordered by this court on July 11, 2002. Mr. Gunter appeared before this court on October 10, 2002, as ordered, and pled guilty to contempt. He offered no reason in mitigation other than he had taken steps to reduce his work load. Mr. Gunter has tendered a brief to the clerk for filing.  The court hereby finds Mr. Gunter in willful contempt of this court and orders him to pay $250.00 to the clerk of this court. A copy of this contempt order will be forwarded to the Committee on Professional Conduct. The clerk of this court is ordered to file the brief Mr. Gunter tendered to the clerk.